Appellate Docket Number:        IZ£ZZEZ£3 s~r-urt of AnppalQ
Companion Case:
                                      TT7JT77
                                                                                            Sixth District             APR 2 9 2015
                                                                                           kW I 9 2015
                                                                                                                    Tpyarkana. Texas
                                                                                                                 Debra K. Autrey, Clerk
Amended/corrected statement:     Q|                                              Lsbra Autrey, Clerk
                                                 DOCKETING STATEMENT (Criminal)
                                                Appellate Court:
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)
                                                  «•*   ,'•.",?**.*• t^
I. Appellant                                                                     II. Appellant Attorney(s)

First Name:  D^^MSS                                                             |~~| Lead Attorney           Pr-oj-p-y
Middle Name: [^ _H.6.t_<=jc+l                                                   First Name:          f

Last Name:                                                                      Middle Name: ["Tj&'O bg -"V
Suffix: [g^O^Sp                                                                 Last Name:           pfi'ir^K'e^
Appellant Incarcerated?    0 " es D ^°                                          Suffix: \?rp                                                                            *1 m                                                                     fj-


                                                                                   ,~| Lead Attorney
                                                                                   First Name:      Eti$$ti£$MRM
                                                                                   Middle Name:        m l
                                                                                   Last Name:       |I{§{§fBKliiS
Appellee Incarcerated?        Qies fj No                                           Suffix: EISI^
Amount ofBond: filli^/pffiS^                                                       [~1 Appointed          •   District/County Attorney
Pro Se: Qf                                                                         |~~1 Retained          • Public Defender          Kf Ofr>^.
                                                                                   Firm Name:

                                                                                   Address 1:       ^i^lfHfpV




Nature of Case (Subject matter fWfaymgwmwmmrmtmM
or type of case):                  IBKJmMB^PlffpSfl^
Type of Judgment: Wi^Wi&^^ii^MW^                                                   If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: W0^^^^l^&im'
Offense charged:                                                                   Punishment assessed:

                                                                                   Isthe appeal from a pre-trial order? • Yes
                                                                                   Does the appeal involve the constitutionality or the validity of a
                                                                                   statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                   0^es [JNo
• Yes • 0^No


Motion for New Trial:            [TfYes •     No Ifyes, date filed
Motion in Arrestof Judgment: Q Yes pfNo               Ifyes, date filed:
Other: • Yes [^No                                     If yes, date filed:
Ifother, please specify: E^^^l|^^^S^^S^S(®S3^^^HlS^^^BS§^^^^
                                                                                                              fM^^ok Cj{ 3ot5~
\ ii.
         i   pin mmh ii Mi jiMiiBiifiiiniB in
                                                      lQ5TJ?7VIII. TriaLCourt And Record


court: jrrary* ^Mr/^ Qr^^v fou^G                                                 Clerk's Record:

County: rtf$W}\15M&OMlO-E^l                        ""'" "       ~      1         Trial Court Clerk: [^District •       County
Trial Court Docket Number (Cause no): l^*> f \ 2- Z~                             Was clerk's record requested?       • Yes 0"^°
Trial Court Judge (who tried or disposed of the case):                           If yes, date requested: [______
                                                                                 If no, date it will be requested:    \]££-
First Name:          f~-                                                         Were payment arrangements made with clerk?
                                                                    .._J
Middle Name: [^                                                                                                       • Yes • No (Z^ndigent
Last Name:           [     C-- PL \ 0 £ Xf
Suffix:

Address 1:

Address 2:




Reporter's or Recorder's Record: ,
Is there a reporter's record? [*H Yes [~| No
Was reporter's record requested? f^Yes fJ]No U •JC»
Was the reporter's record electronically recorded? Qj Yes fjNo LA* K.»
Ifyes, date requested: |*- =.- ••f^r~~     •:c;sgj
Were payment arrangements made with the court reporter/court recorder?                   O Yes • No Qfndigent


| | Court Reporter                     Qj Court Recorder
•   Official                           I—I Substitute


First Name:

Middle Name:

Last Name:                                                            3
Suffix:      •"• '

Address 1:           fAfl ilt-JFlVfl U 3~ *            ~'
Address 2:           fWP~S T^CWCfV^t?*
                               A/C_#rtt: *r- ^
city:                rcp^r^pr"
State:    Texas

Telephone:                           1 ext.    1            I

Fax:      L'~
Email: [


                                                                           Page 3 of 5
 IX. Related Matters


List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number: IT^V Y^Z-                   ^J]                                              Court: pfifrrtMS
style: [Wil:^ ^oWeA
         Vs.     State of Texas




X. Signature

 z          ±         ULJ
Signature of counsel for Pro Se Party)                                                     Date: C^—Sn^SpJ^IZJi
 UU\;Please enter the following for each person served:

Date Served: |                     1

Manner Served:

First Name:                                          |
Middle Name: 1
Last Name:                                           1
Suffix:   |            i

Law Firm Name:

Address 1:

Address 2:

Citv:              1
State     [Texas                    Zip+4:|

Telephone:                             ext.


Fax:      |
Email:        j




                                                         Page 5 of 5